Exhibit 10.3

 
 
 

          Standard Microsystems Corporation Notice of Grant of Stock Options
and Option Agreement  
ID: 11-2234952
80 Arkay Drive
Hauppauge, New York 11788

 
 
 

         
Grantee Name
Grantee Address
Grantee City, State, Zip
  Option Number:
Plan:
ID:   ######
2009 LTIP
######

 
 
 

Effective mm/dd/yyyy, you have been granted a(n) Non-Qualified Stock Option to
buy #,### shares of Standard Microsystems Corporation (the Company) stock at
$##.### per share.

The total purchase price of the shares granted is $#,###.##.

Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration #,###  
On Vest Date
  mm/dd/yyyy   mm/dd/yyyy #,###  
On Vest Date
  mm/dd/yyyy   mm/dd/yyyy #,###  
On Vest Date
  mm/dd/yyyy   mm/dd/yyyy #,###  
On Vest Date
  mm/dd/yyyy   mm/dd/yyyy

 
 
 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 
 
 

                                       
Standard Microsystems Corporation
  Date
            
                
 
   
Name of Individual
  Date

